              Case 1:19-cv-02505 Document 1 Filed 08/20/19 Page 1 of 9



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


ALI HAMAD ​(A# 209 043 897),

      ​1909 E. Walnut St.
       Columbia, MO 65201
                                                Case No. 1:19-cv-2505
 Plaintiff,

vs.

KEVIN MCALEENAN, in his official capacity as
Secretary of the Department of Homeland
Security,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

KENNETH T. CUCCINELLI, ​in his official
capacity as Director of U.S. Citizenship and
Immigration Services;

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

KENNETH MADSEN, ​in his official capacity as
Director of the Chicago Asylum Office, U.S.
Citizenship and Immigration Services;

Serve: Mr Kenneth Madsen
       Chicago Asylum Office
       ​181 W Madison St
        ​Chicago, IL 60602

and

WILLIAM P. BARR,​ in his official capacity as
Attorney General of the United States.

Serve: William P. Barr, Attorney General
       U.S. Department of Justice
       950 Pennsylvania Ave., N.W.
              Case 1:19-cv-02505 Document 1 Filed 08/20/19 Page 2 of 9



         Washington, D.C. 20530

  Defendants.


                                         COMPLAINT

         Plaintiff Aliu Hamad (“Mr. Hamad” or “Plaintiff”) asserts his cause of action against

Defendants Kevin McAleenan, Kenneth T. Cuccinelli, Kenneth Madsen and William Barr in

their official capacities as follows:

                                  JURISDICTION AND VENUE

         1.     This is a civil action brought to compel Defendants, and those acting under them,

to adjudicate Plaintiff’s long pending Application for Asylum and for Withholding of Removal

(Form I-589).

         2.     As the Defendants have failed to undertake their mandatory duty to render a

decision on this Application after an extreme delay of over ​three and a half years​, Plaintiff

seeks a writ of mandamus from this Honorable Court compelling Defendants to adjudicate

Plaintiff’s Application. 28 U.S.C. § 1361 (West 2010).

         3.     Further, Plaintiff seeks to compel Defendants to adjudicate the Application,

pursuant to the Administrative Procedures Act (“APA”) because Defendants have “unlawfully

withheld or unreasonably delayed” the adjudication of this Application. 5 U.S.C. § 706(1) (West

2010).

         4.     The jurisdiction of this Court is invoked pursuant to 8 U.S.C. § 1447(b) (West

2010), 28 U.S.C. § 1361 (West 2010) and 28 U.S.C. § 1331 (West 2010).

         5.     Venue is properly in this Court because each of the Defendants maintain offices

in this district. Therefore, venue is proper under 28 U.S.C. § 1391(e)(2) (West 2010).
               Case 1:19-cv-02505 Document 1 Filed 08/20/19 Page 3 of 9



                                            PARTIES

       6.       Plaintiff Ali Hamad (“Plaintiff” or “Mr. Hamad”) is a citizen of Iraq.

       7.       Iraq is a predominantly Muslim country.

       8.       Mr. Hamad is a law-abiding resident of the United States who is in the process of

applying for asylum in the United States.

       9.       Mr. Hamad resides in Columbia, MO.

       10.      On April 27, 2016, Mr. Hamad filed an application for asylum.

       11.      Mr. Hamad successfully completed his biometrics subsequent to filing his

application.

       12.      The Chicago asylum office conducted an interview of the Plaintiff on his asylum

claim on August 1, 2018.

       13.      Since then, the Defendants have taken no action on the pending asylum

application.

       14.      Defendant Kevin McAleenan, the Secretary of the DHS, is the highest ranking

official within the DHS. McAleenan, by and through his agency for the DHS, is responsible for

the implementation of the Immigration and Nationality Act (hereinafter sometimes referred to as

“the INA”), and for ensuring compliance with applicable federal law, including the

Administrative Procedures Act (hereinafter sometimes referred to as “the APA”). McAleenan is

sued in his official capacity as an agent of the government of the United States.

       15.      Defendant Kenneth T. Cuccinelli is the Director of the USCIS and is sued only in

his official capacity, as well as his successors and assigns. The USCIS is headquartered at 20

Massachusetts Avenue, N.W., Washington, DC 20529. The USCIS is assigned the task of

adjudicating applications for asylum status under § 245 of the Immigration and Nationality Act

(INA), 8 U.S.C. § 1255 (West 2010).
             Case 1:19-cv-02505 Document 1 Filed 08/20/19 Page 4 of 9



       16.     Defendant Kenneth Madsen is the Director of the USCIS Chicago Asylum Office

and he is sued only in his official capacity, as well as his successors and assigns. The Chicago

Asylum Office is located in Chicago, IL.

       17.     Defendant William Barr is the Attorney General of the United States who is sued

only in his official capacity, as well as his successors and assigns. The Department of Justice is

headquartered at 950 Pennsylvania Avenue, NW, Washington, D.C. 20530.

       18.     The USCIS, through the Chicago Asylum Office, has a mandatory duty to act on

applications for asylum within a reasonable period of time.

       19.     The Chicago Asylum Office is responsible for claims of asylum filed by people

living in Columbia, MO, including Plaintiff and, upon information and belief, his case is

currently being held at the Chicago Asylum Office.

                                     ASYLUM PROCESS

       20.     Federal immigration law allows persons who are physically present in the United

States to apply for asylum, withholding of removal and protection under the Convention against

Torture.

       21.     To prevail on an asylum claim, an applicant must demonstrate that she cannot

return to her country of origin “because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1101(a)(42)(A); see also 8 U.S.C. § 1158(b)(1)(A).

       22.     Those who are granted asylum in the United States may not be removed to the

country in which they face persecution. 8 U.S.C. § 1158(c)(1)(A).

       23.     In addition, asylees may file a petition to accord their spouse and/or children

derivative asylum status. 8 C.F.R. § 208.21(a).
             Case 1:19-cv-02505 Document 1 Filed 08/20/19 Page 5 of 9



       24.       After they have held that status for at least one year, asylees may adjust their

status to that of a lawful permanent resident. 8 U.S.C. § 1159(b).

       25.       After an asylum case is filed, the proposed beneficiary is fingerprinted and a

background check is completed.

       26.       The asylum applicant is eventually scheduled for an interview by the responsible

asylum office.

       27.       A decision is then rendered on whether the person has a credible fear of

persecution and asylum is accordingly granted or denied.

                                 PLAINTIFF’S ASYLUM CASE
                                 UNREASONABLY DELAYED

       28.       In April of 2016, Plaintiff filed his I-589 application for asylum, withholding and

CAT protection with the Defendants. USCIS sent a receipt notice on the case to Plaintiff after

assigning a case number, Receipt Number ZCH1600033470.

       29.       As part of the application process, USCIS obtained Plaintiff’s fingerprints and

conducted a background check.

       30.       USCIS has not decided Plaintiff’s asylum case, even though more than ​nearly

three and a half years​ have passed since he filed his application.

       31.       Plaintiff has made numerous attempts to contact USCIS to find out the status of

his Application, but to no avail.

       32.       As of the date of this Complaint, Plaintiff has not received information as to if or

when the I-589 application would be adjudicated.

       33.       Plaintiff seeks only what the law provides, which is a final decision on his asylum

application within the reasonable timelines required by law.
              Case 1:19-cv-02505 Document 1 Filed 08/20/19 Page 6 of 9



        34.    Plaintiff is unable to resolve this matter through administrative channels or

otherwise, and mandamus and APA relief are the only viable means of obtaining the adjudication

of Plaintiff’s pending matters.

        35.    Plaintiff has made numerous InfoPass appointments at USCIS to find out what

has happened to his case.

        36.    Plaintiff has called the 1-800 number and spoken to supervisors but has received

no relief.

        37.    Plaintiff has routinely contacted USCIS, but no movement has occurred.

        38.    Plaintiff has been contacting the USCIS office and elected representatives on a

regular basis for two years in an attempt to have his case adjudicated. This includes sending

letters, calling, and going to the offices in person. In addition to USCIS officials, Plaintiff has

reached out to various government entities to obtain help.

        39.    Plaintiffs numerous efforts have been to no avail. Defendants’ delay in

adjudicating Plaintiff’s I-589 Application is unreasonable in relation to their stated processing

times for like applications.

        40.    The APA provides a remedy to “compel agency action unlawfully withheld or

unreasonably delayed.” 5 U.S.C. § 706(l) (West 2010).

        41.    Mandamus is a remedy available for extreme agency delay where the agency has

not performed a mandatory action. 28 U.S.C. § 1361 (West 2010).

        42.    Defendants have unreasonably delayed and failed to perform a mandatory action

in adjudicating Plaintiff’s application.

        43.    Defendants owe Plaintiff the duty to act upon his application for asylum and have

unreasonably failed to perform these duties.
                Case 1:19-cv-02505 Document 1 Filed 08/20/19 Page 7 of 9



          44.    Upon information and belief, USCIS has refused to adjudicate Plaintiff’s

application in accordance with applicable legal criteria. Instead, USCIS has applied different

rules under a policy known as the Controlled Application Review and Resolution Program

(“CARRP”), which has resulted in the agency refusing to adjudicate Plaintiff’s application.

          45.    Since 2008, USCIS has used CARRP—an internal policy that has neither been

approved by Congress nor subjected to public notice and comment—to investigate and

adjudicate applications deemed to present potential “national security concerns.”

          46.    CARRP prohibits USCIS field officers from approving any application with a

potential “national security concern,” instead directing officers to deny the application or delay

adjudication—often indefinitely—in violation of the INA.

          47.    CARRP’s definition of “national security concern” is far more expansive than the

security-related ineligibility criteria for immigration applications set forth by Congress in the

INA.

          48.    CARRP identifies “national security concerns” based on deeply-flawed and

expansive government watchlists, and other vague and imprecise criteria that bear no relation to

the security-related statutory ineligibility criteria.

          49.    The CARRP definition illegally brands innocent, law-abiding residents, like

Plaintiff, who does not pose a security threat, as “national security concerns” on account of

innocuous activity and associations, innuendo, suppositions and characteristics such as national

origin.

          50.    Although the total number of people subject to CARRP is not known, USCIS data

reveals that between FY2008 and FY2012, more than 19,000 people from twenty-one

Muslim-majority countries or regions were subjected to CARRP.
             Case 1:19-cv-02505 Document 1 Filed 08/20/19 Page 8 of 9



       51.     CARRP unfairly and illegally targets individuals from Muslim-majority countries

for increased and unlawful scrutiny.

       52.     Due to CARRP, USCIS has not adjudicated Plaintiff’s application, as the law

requires.

       53.     Although USCIS has thus far prevented Plaintiff and his wife from receiving

asylum in the U.S., the Defendants have not notified Plaintiff that they consider him to be a

potential “national security concern,” provided the reasons why they have classified him in this

way, or afforded him any opportunity to address and correct any basis for USCIS’s concerns.

       54.     Plaintiff therefore requests that the Court enjoin USCIS from applying CARRP to

his immigration application and declare that CARRP violates the INA; the Due Process Clause

of the Fifth Amendment to the U.S. Constitution; and the Administrative Procedure Act

(“APA”).

       WHEREFORE, Plaintiff prays that the Court:

       a.      Enter a judgment declaring that (a) CARRP violates the INA and its

implementing regulations; the Fifth Amendment to the United States Constitution; and the APA;

and (b) Defendants violated the APA by adopting CARRP without promulgating a rule and

following the process for notice and comment by the public;

       b.      Enjoin Defendants, their subordinates, agents, employees, and all others acting in

concert with them from applying CARRP to the processing and adjudication of Plaintiff’s

immigration benefit applications;

       c.      Order Defendants to rescind CARRP because they failed to follow the process for

notice and comment by the public;

       d.      Compel Defendants and those acting under them to perform their duties owed to

Plaintiff by adjudicating the Application;
            Case 1:19-cv-02505 Document 1 Filed 08/20/19 Page 9 of 9



       e.        Grant attorney’s fees, costs of court and all further relief available to Plaintiffs

under the Equal Access to Justice Act, 5 U.S.C. § 504 (West 2010); and

       f.        Grant such other and further relief as this Court deems proper under the

circumstances.



                                                                RESPECTFULLY SUBMITTED
                                                                    this 20th day of August, 2019


                                                                           /s/ James O. Hacking, III
                                                                               James O. Hacking, III
                                                                                     MO Bar # 46728
                                                                         Hacking Law Practice, LLC
                                                                  10900 Manchester Rd., Suite 203
                                                                               Kirkwood, MO 63122
                                                                                   (O) 314.961.8200
                                                                                    (F) 314.961.8201
                                                                  (E) ​jim@hackinglawpractice.com

                                                                ATTORNEYS FOR PLAINTIFF
